366 S.W.3d 542 (2011)
STATE of Missouri, Respondent,
v.
Henry Lee POLK, Jr., Appellant.
No. WD 71598.
Missouri Court of Appeals, Western District.
September 13, 2011.
Application for Transfer to Supreme Court Denied November 1, 2011.
Application for Transfer Denied December 20, 2011.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Anthony C. Cardarella, District Public Defender, Liberty, MO, for Appellant.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER, Judge, and BRAD FUNK, Special Judge.

Order
PER CURIAM:
Henry Lee Polk appeals the judgment of conviction entered by the trial court after a jury found him guilty of murder in the first degree, armed criminal action, robbery in the second degree, and domestic assault in the second degree, arguing that the trial court erred in excluding evidence of an alternative perpetrator and in overruling his objections to the testimony of one of the State's witnesses. For reasons explained in a memorandum provided to the parties, we find no error and affirm. Rule 30.25(b).